Hirschberg, J. (dissenting):
The return in this case recites the granting of a judgment which was rendered and docketed on June 28, 1910, in favor of the plaintiff and against the defendant for the sum of $185.72 damages and'costs, taxed at the sum of §19.40. Two notices of appeal appear in the record. One is not subscribed either by the appellant or by his attorney in the appellate court, as required by section 311 of the Municipal Court Act,* and recites that the judgment appealed from was one rendered on June 29, 1910, costs being §21.40. The other notice of appeal is properly subscribed, but recites that the judgment appealed from was one rendered on June 29, 1910, for the sum of $170 damages and $17 costs. In the circumstances, the appeal should be dismissed, with costs.

 See Laws of 1902, chap. 580, § 311, as amd. by Laws of 1908, chap. 22.— [Rep.